Name: Council Regulation (EEC) No 1777/76 of 20 July 1976 on special measures for soya beans
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 7. 76 Official Journal of the European Communities No L 199/5 COUNCIL REGULATION (EEC) No 1777/76 of 20 July 1976 on special measures for soya beans THE COUNCIL OF THE EUROPEAN COMMUNITIES, should be chosen ; whereas offers and quotations will have to be adjusted if they relate to a different frontier crossing point ; Whereas such adjustments should also be made to the offers and quotations adopted in order to compensate for any variation from the presentation and quality used as criteria when fixing the guide price ; Whereas producer Member States should be required to set up the control arrangements necessary to ensure the smooth running of the subsidy system ; Whereas, under Article 2 (2) of the said Regulation , the subsidy is to be granted for production obtained by applying an indicative yield to the surface areas on which soya has been sown and harvested ; whereas to ensure that the subsidy system is properly applied, the indicative yield should be determined by reference to yields recorded in the major production areas ; whereas, having regard to the characteristics of soya production , it should be possible to differentiate the indicative yield in order to prevent it diverging too far from the real yield, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1900/74 of 15 July 1974 laying down special measures for soya beans ( ! ), and in particular Article 2 (3) thereof, Having regard to the proposal from the Commission, Whereas, pursuant to Article 2 (3) of Regulation (EEC) No 1900/74, the criteria for the determination of the average world market price, together with the general rules for granting the subsidy for soya beans and for the control of soya beans harvested within the Community, were laid down for the 1974/75 and 1975/76 marketing years by Regulations (EEC) No 2783/74 (2) and (EEC) No 2809/75 (3) respectively ; whereas the period of validity of these Regulations has been limited to enable their effectiveness to be assessed ; whereas these two Regulations should be maintained for future marketing years with suitable adaptations in the light of experience acquired ; Whereas the average world market price must be deter ­ mined on the most favourable purchasing terms avail ­ able on that market ; Whereas, to this end, account should be taken of the offers on the world market and the quotations on the major international exchanges which have been recorded during the marketing period for Community soya beans ; whereas, however, those offers which cannot be considered representative of the true trend of the market should be ignored ; Whereas, under Article 2 ( 1 ) of Regulation (EEC) No 1900/74, the average world market price must be recorded for a Community frontier crossing point ; whereas, in fixing this point , account should be taken of the extent to which it is representative for imports of soya beans and therefore the port of Rotterdam HAS ADOPTED THIS REGULATION : Article 1 1 . The average world market price for soya beans referred to in Article 2 of Regulation (EEC) No 1900/74 shall be determined in the light of the offers on the world market and the quotations on the major international exchanges which have been recorded over the most representative marketing period for soya beans of Community origin . 2 . The average world market price shall be based on the average of the most favourable offers and quota ­ tions recorded during the period referred to in para ­ graph 1 , excluding offers and quotations which cannot be regarded as representative of the true trend of the market . (') OJ No L 201 , 23 . 7 . 1974, p . 5 . (2 ) OJ No L 297, 5 . 11 . 1974, p . 1 . (3 ) OJ No L 280 , 31 . 10 . 1975 , p . 3 . No L 199/6 Official Journal of the European Communities 24. 7. 76 Article 2 2. The indicative yield may be differentiated taking into account the method of production used and the yields recorded in the major production areas of the Community. The average world market price shall be determined for soya beans in bulk of standard quality delivered at Rotterdam. The necessary adjustments shall be made where offers and quotations do not satisfy the requirements referred to in paragraph 1 . Article 5 Article 3 The indicative yield referred to in Article 4 shall be determined in particular in the light of the yields per hectare ascertained by random sampling in the major production areas of the Community. Producer Member States shall set up a control system to verify, in the case of each grower of soya beans to whom a subsidy is granted under Article 2 ( 1 ) of Regu ­ lation (EEC) No 1900/74, that the crop area in respect of which a subsidy was applied for corresponds to the area on which soya beans were actually sown and har ­ vested . Article 6 Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. 1 . An indicative yield for soya beans shall be deter ­ mined for beans of standard quality. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 July 1976 . For the Council The President A. P. L. M. M. van der STEE